Order entered January 17, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00651-CV

                  ANDREW WHITE AND CHELSEA BALESTRA, Appellants

                                               V.

                            NHI-REIT OF AXEL, LLC, Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-07841

                                           ORDER
       We REINSTATE this appeal as appellee has informed us, by motion filed January 6,

2020, the bankruptcy that resulted in the abatement of this appeal has been dismissed. See TEX.

R. APP. P. 8.3.

       As the briefing appears complete, the appeal will be set for submission in due course.



                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE